Citation Nr: 1215777	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-47 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for a bilateral foot disability, claimed as flat feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active service from April to July 1998, and from November 2002 to October 2003.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2009 by a Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to service connection for a bilateral foot disability, claimed as flat feet, is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral flat feet in January 2006.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.

2.  The evidence submitted since the January 2006 rating decision includes additional VA treatment records and examination reports, private treatment records, lay statements, and hearing testimony.

3.  The evidence submitted since the January 2006 rating decision was not previously of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of service connection for a bilateral foot disability, claimed as flat feet, with VA's assistance.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a bilateral foot disability, claimed as flat feet, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for a bilateral foot disability, claimed as flat feet.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

The Veteran contends that he is entitled to service connection for a bilateral foot disability, claimed as flat feet.  He originally filed a service connection claim for flat feet in July 2005.  The RO denied the Veteran's service connection claim for flat feet in a January 2006 rating decision on the grounds that this disability existed prior to service, but was not aggravated by service.  The Veteran was notified of this decision and provided his appellate rights.  He filed a notice of disagreement in April 2006 and the RO issued a statement of the case in December 2006, but the Veteran did not perfect an appeal on this issue.  Thus, this decision is final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen his service connection claim for bilateral flat feet in November 2008.  The RO reopened the Veteran's service connection claim for flat feet in a rating decision dated February 2009, but denied the claim on the merits.  Specifically, the RO determined that the Veteran's bilateral flat feet existed prior to service, but was not aggravated by service.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  

Although the RO found that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for bilateral flat feet, RO decisions are not binding on the Board.  Consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the January 2006 RO rating decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim of entitlement to service connection for a bilateral foot disability, claimed as flat feet, should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also, Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim).

The evidence of record at the time of the January 2006 rating decision consisted of service treatment records, service personnel records, and VA treatment records.  Service treatment records associated with the claims file revealed that the Veteran was afforded a medical prescreening in January 1998.  No foot abnormalities were found at that time.  That same month, the Veteran was afforded a clinical evaluation and physical examination prior to entering service.  Mild asymptomatic pes planus was found on examination.  This disability was not considered disqualifying.  The Veteran also underwent a clinical evaluation and physical examination in August 2002.  The clinical evaluation was essentially normal and no foot abnormalities were found.  A September 2003 post-deployment examination was also negative for any foot abnormalities and the Veteran described his health as excellent.  No additional referral was indicated at that time.  Likewise, in a September 2003 report of medical assessment, the Veteran denied having any conditions which limited his ability to perform his military duties.  

Flat feet were diagnosed in a March 2005 VA treatment note.  In May 2005, the Veteran was afforded a VA general medical examination.  The Veteran reported subjective complaints of aching feet and stated that he did not go to sick call in service for this condition.  It was also noted that the Veteran worked full-time as a custodian.  X-rays of the Veteran's feet were normal.  The diagnosis was flexible flat feet with plantar fasciitis.  The Veteran returned to VA for additional care in June and July 2005.  He reported subjective complaints of bilateral foot pain for several months.  The diagnosis was bilateral pes planus.

The evidence submitted subsequent to the January 2006 rating decision includes additional VA treatment records and examination reports, private treatment records, lay statements, and hearing testimony.    

The Veteran was afforded a VA physical therapy consultation in November 2005.  According to the Veteran, his bilateral foot pain began in service.  Magnetic resonance imaging of the Veteran's feet was unremarkable.  X-rays of the feet showed some deviation in the distal phalanges of the little toes bilaterally.  Otherwise, no abnormalities were found.  It was also noted that the Veteran was recently fitted for bilateral orthotics.  In a follow-up podiatry consultation note dated that same month, the Veteran reported bilateral foot pain for several months.  X-rays of the feet revealed decreased calcaneal inclination.  The diagnosis was bilateral pes planus with pain.   

The Veteran presented to C.W., DPM in January 2006 with subjective complaints of ankle, heel, and arch pain for several years.  According to the Veteran, his symptoms started during active duty and he denied a history of foot problems prior to that time.  The Veteran described intermittent problems since service.  The diagnosis was chronic plantar fasciitis and bilateral posterior tibial tendinitis.  Dr. W. also submitted a statement in support of the Veteran's claim dated February 2007.  Specifically, Dr. W. noted that the Veteran had chronic bilateral plantar fasciitis and posterior tibial tendinitis due to a structural deformity causing a pronated pes planus.  The use of functional foot orthoses reduced the Veteran's symptoms, but did not cure the underlying problem.  As such, the Veteran would have to continue using the orthoses whenever weightbearing in order to remain comfortable.

In August 2008, the Veteran reported subjective complaints of bilateral heel pain for approximately five to six years.  The diagnosis was chronic plantar fasciitis.  The Veteran underwent another VA podiatry consultation in September 2008 as part of a pre-operative assessment.  He reported left foot pain for the past five years with gradual onset.  He also reported heel pain.  The Veteran subsequently underwent a left foot endoscopic plantar fasciotomy.  The Veteran tolerated the procedure well and post-operative follow-up appointments were unremarkable.  In October 2008, a VA podiatrist indicated that the Veteran's foot condition began in service and was exacerbated by his civilian activities.  In a January 2009 podiatry note, the same podiatrist also expressed the opinion that the Veteran's symptomatology began during service and was exacerbated to the point where it interfered with his ability to perform normal work functions.   

The Veteran submitted a statement in support of his claim dated November 2008.  Specifically, the Veteran stated that a VA provider told him that his foot condition was caused by his military service.  The Veteran submitted another statement dated December 2008 in which he indicated that he had a mild case of flat feet in 1998.  According to the Veteran, this condition got worse until he was discharged from the Army National Guard and subsequently underwent foot surgery at a VA medical facility.  In the November 2009 substantive appeal, the Veteran attributed his foot condition to the use of combat boots and to heavy marching in service.  

The Veteran was afforded a VA foot examination in January 2010.  The Veteran noted that mild pes planus was diagnosed prior to service.  He denied receiving treatment for his feet in service, but stated that he was prescribed foot inserts.  The Veteran began receiving care for a foot condition in 2004.  Following a physical examination, the examiner diagnosed "very mild" pes planus, bilaterally.  The examiner listed "flat feet" as the problem associated with this diagnosis.  Further, the examiner expressed the opinion that the Veteran's bilateral flat feet were not caused by, the result of, or aggravated by service.  Although the examiner acknowledged a continuity of care for bilateral foot symptoms since discharge from service, the examiner pointed out that there was no evidence of care for a foot condition in service and no duty restrictions therein.

Also included in the claims file is a March 2010 statement from W.C., a fellow service member.  W.C. stated that he served with the Veteran in Guantanamo Bay, Cuba.  W.C. witnessed the Veteran limping and complaining of extreme foot pain.  W.C. attributed the Veteran's foot problems to the use of uncomfortable combat boots and 12-hour work shifts.  

The Veteran's VA podiatrist also submitted statements dated March 2010 in support of the current claim.  Specifically, the podiatrist noted that the Veteran had foot and ankle problems which rendered the Veteran unable to perform ambulation activities on uneven terrain.  The podiatrist stated that this condition was present for "multiple years" and would exist indefinitely.  

The Veteran testified before a decision review officer in July 2010.  He acknowledged having flat feet prior to entering service and expressed the opinion that this condition was aggravated by his period of active service from 2002 to 2003.  In particular, the Veteran stated this aggravation resulted from the use of combat boots for 12 to 16 hours daily, as well as performance of foot patrols while wearing 80 pound rucksacks.  The Veteran's wife testified that the Veteran complained of foot pain shortly after discharge from service and bilateral pes planus and plantar fasciitis was eventually diagnosed.  The Veteran obtained relief from his symptoms with a left foot surgery, the use of orthotics, and over-the-counter medication, but the Veteran indicated that his feet became tired more quickly.  He also experienced pain with walking, but noted that his job required that he be on his feet "basically all day."  

The Veteran also testified before the Board in January 2012.  According to the Veteran, his foot pain began during basic training after performing physical training exercises in combat boots.  The Veteran stated that he sought care from a field medic and was given inserts for his boots.  The Veteran also testified that he worked 12-hour shifts and performed security-related duties, including foot patrols, while stationed in Cuba.  He indicated that he obtained relief from his symptoms with the inserts, but stated that his foot pain continued.  He denied receiving additional treatment in service.  The Veteran also took over-the-counter medications and regularly soaked his feet.  The Veteran's wife testified that she had known the Veteran for approximately 18 years, including during his time in basic training.  She stated that he complained of foot pain since service and in her opinion, his in-service duties, including wearing combat boots and carrying heavy equipment, aggravated his bilateral foot disability.  The Veteran's present occupation required a significant amount of walking and his employer recently allowed the Veteran to use a golf cart in the performance of some of these duties.  The Veteran nevertheless testified that he was on his feet for nearly eight hours per day.  The record was left open for a period of 60 days following the conclusion of the hearing to afford the Veteran the opportunity to submit additional evidence in support of his claim.  No additional evidence was received after the hearing.

The Veteran's claim of entitlement to service connection for a bilateral foot disability, claimed as flat feet, was previously denied on the grounds that this disability existed prior to service, but was not aggravated by service.  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade, 24 Vet. App. at 117.  Moreover, a claim will be reopened if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The evidence described in detail above, to include lay statements, hearing testimony, VA examination reports and treatment records, and private treatment records, is newly submitted evidence and suggests that when combined with VA assistance, a reasonable possibility exists of substantiating the claim.  Id. at 116-18; see also Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Accordingly, the claim of entitlement to service connection for a bilateral foot disability, claimed as flat feet, is reopened.    

ORDER

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for a bilateral foot disability, claimed as flat feet, is granted to this extent only.


REMAND

The Veteran was previously afforded a VA examination in connection with the current claim in January 2010.  The examiner diagnosed "very mild" pes planus bilaterally.  The examiner listed "flat feet" as the problem associated with this diagnosis.  Further, the examiner expressed the opinion that the Veteran's bilateral flat feet were not caused by, the result of, or aggravated by service.  Although the examiner acknowledged a continuity of care for bilateral foot symptoms since discharge from service, the examiner pointed out that there was no evidence of care for a foot condition in service and no duty restrictions therein.  
 
The Board finds this examination report to be inadequate for evaluation purposes.  It appears that the examiner reached the above conclusion based in significant part on the fact that the Veteran's service treatment records, aside from his entrance examination, were silent for any diagnosis of or treatment for a bilateral foot disability.  However, the Veteran indicated on more than one occasion, however, that he went to the field medic and was prescribed foot inserts.  In addition, rejection of a veteran's lay history solely because it is not corroborated by medical records is not permissible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed.Cir.2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven without contemporaneous medical evidence"); see also, McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (concluding that the lack of actual evidence does not constitute substantive negative 

evidence).  On remand, therefore, the Veteran must be afforded a new VA examination to determine whether his bilateral foot disability, claimed as flat feet, was aggravated by his periods of active service.    

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from November 2008 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be afforded a VA examination to determine whether the Veteran's pre-existing bilateral flat feet were aggravated by his periods of active service.  The claims file and all records on Virtual VA must be made available to the examiner, and the 

examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion for each period of active military service, from April to July 1998, and November 2002 to October 2003, as to whether the Veteran's pre-existing pes planus was aggravated beyond the natural progress of the disability by his periods of active military service.  Temporary or intermittent flare-ups during service of a pre-existing disorder are not sufficient to be considered aggravation unless the underlying disorder, as contrasted to symptoms, is worsened.  

Moreover, the examiner must provide an opinion as to whether any other foot disorder found on examination is related to the Veteran's military service. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to 

limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand order, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


